  4:19-cv-03084-JMG-MDN Doc # 82 Filed: 06/29/21 Page 1 of 2 - Page ID # 936




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CATHERINE PALMER, individually and
on behalf of all others similarly situated;
                                                                       4:19CV3084
                       Plaintiff,
                                                               FOURTH AMENDED
       vs.                                                  CASE PROGRESSION ORDER

KCI USA, INC.,

                       Defendant.

       The parties have submitted a joint proposed case progression schedule to the undersigned
magistrate judge as ordered by the Court (Filing No. 81). Upon review,

       IT IS ORDERED the third amended case progression order is amended as follows:

             1)   Motion to Certify a Class Action.

                  a. Any motion to certify this case as a class action shall be filed by July 29,
                     2021, in the absence of which any claim in the pleadings that this is a class
                     action shall be deemed abandoned, and the case shall proceed, for purposes
                     of Fed. R. Civ. P. 23, as if a motion for class certification had been filed and
                     denied by the Court.

                  b. Defendant shall file their response to Plaintiff’s class certification motion by
                     August 28, 2021.

                  c. Plaintiff shall file her reply in support of motion for class certification by
                     September 20, 2021.

             2)   The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is October 18, 2021.

             3)   The deadline for filing motions to dismiss and motions for summary judgment
                  is December 2, 2021.

             4)   The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.
4:19-cv-03084-JMG-MDN Doc # 82 Filed: 06/29/21 Page 2 of 2 - Page ID # 937




      5)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.

   Dated this 29th day of June, 2021.

                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
